DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 102087476 and its English translation).
Regarding claims 1-2, 5-6 and 17, Sun teaches a shutter blade device, for an exposure system of a lithography machine, the shutter blade device comprises two shutter blades (Fig. 1, items 1a & 1b) and two thermal insulation plates (2a, 2b), wherein each of the shutter blades is attached to a corresponding one of the thermal insulation plates (para. 0012, ll. 1-2);
a gap is provided between two shutter blades along a direction of an optical axis of incident light (implied) [claim 2];
wherein each of the shutter blades has a thickness ranging from 0.5 mm to 3 mm (para. 11) [claims 5, 17];
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Cameron (US Patent No. 4,839,679 as cited in IDS).
Regarding claims 3 and 15, Sun teaches all the claimed limitations except for when the two shutter blades are closed, the two shutter blades are partially overlapped along a direction perpendicular to an optical axis of an incident light. Cameron teaches a shutter blade device comprises two shutter blades (22, 24), wherein when the two shutter blades are closed, the two shutter blades are partially overlapped along a direction perpendicular to an optical axis of an incident light (Fig. 2). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said shutter blades to overlap along the direction perpendicular to the optical axis as taught in order to enhance light blocking ability by preventing light leakage from entering the opening of an aperture.
Regarding claim 14, Sun teaches all the claimed limitations except for the thermal insulation plates are fixedly attached to respective ends of the shutter by screws, however a method of using screws for connecting and/or joining two or more elements are well-known as showed by Cameron (Fig. 1). Thus, it would have been obvious to one having an ordinary skill .
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuda (US Pub. No. 2015/0192836).
Regarding claims 4 and 16, Sun teaches all the claimed limitations except for each of the shutter blades is made of an aluminum alloy, however shutter blades made of an aluminum alloy material are well-known to a person having an ordinary skill in the art as evidence by Matsuda (para. 0005). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute shutter blades made of aluminum for said shutter blades in order to achieve durable and lightweight shutter blades.
 Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Okada (US Patent No. 6,021,153).
Regarding claims 7-8, Sun teaches all the claimed limitations except for the light-receiving surface is made by diamond cutting and has a surface roughness of 0.01 µm or less. Okada teaches a light-receiving surface (1a) is made by a diamond cutting and has a surface roughness of 0.01 µm or less (col. 3, ll. 52-61). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to manufacture said light-receiving surface of the shutter blades via diamond cutting process in order to achieve a more precise cut and facilitate a finishing of the light-receiving surface to the desired roughness. 
	Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhan et al. (CN 104345578 and its English translation).
	Regarding claims 9 and 10, Sun teaches all the claimed limitations except for each of the shutter blade has a light receiving surface to be irradiated by an incident light, and a back surface opposite to the light-receiving surface and undergone a thinning processing; wherein an area of the back surface which is corresponding to an area of the light-receiving surface to be irradiated by an incident light does not undergo a thinning processing or undergoes a thinning 
	Regarding claims 11-13, Sun teaches all the claimed limitations except for each shutter blades has a light-receiving surface to be irradiated to an incident light, and a back surface that is opposite to the light-receiving surface and formed with one or more recesses, wherein the one or more recesses are fan-shaped [claim 12]; wherein the back surface is provided with one or more reinforcing ribs [claim 13].
	Zhan teaches a shutter blade comprises a light-receiving surface to be irradiated to an incident light, and a back surface that is opposite to the light-receiving surface and formed with one or more recesses, wherein the one or more recesses are fan-shaped; wherein the back surface is provided with one or more reinforcing ribs (Fig. 7, para. 67-68).
Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the shutter blades as taught by Zhan in order to improve the shutter speed and help with heat dissipation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852